Exhibit 10.1

 

THIRD SUPPLEMENT TO AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

 

NEW MOUNTAIN FINANCE CORPORATION

 

Dated as of

July 5, 2018

 

To the Purchaser named in

Schedule A hereto

 

Ladies and Gentlemen:

 

This Third Supplement to Amended and Restated Note Purchase Agreement (the
“Supplement”) is between New Mountain Finance Corporation, a Delaware
corporation (the “Company”), and the institutional investor named on Schedule A
attached hereto (the “Purchaser”).

 

Reference is hereby made to that certain Amended and Restated Note Purchase
Agreement dated September 30, 2016 (the “Note Purchase Agreement”) among the
Company, the First Closing Purchasers listed on Schedule B-1 thereto and the
Second Closing Purchasers listed on Schedule B-2 thereto.  Except as otherwise
provided in sections 4 and 6 below with respect to replacements of “Second
Closing Notes,” “Second Closing,” “Second Closing Purchaser,” and “Effective
Date” all capitalized terms not otherwise defined herein shall have the same
meaning as specified in the Note Purchase Agreement.  Reference is further made
to Section 4.14 of the Note Purchase Agreement which requires that, prior to the
delivery of any Additional Notes, the Company and each Additional Purchaser
shall execute and deliver a Supplement.  The Series 2018B Notes (as defined
below) constitute Additional Notes under the Note Purchase Agreement.

 

The Company hereby agrees with the Purchaser as follows:

 

1.                     The Company has authorized the issue and sale of
$50,000,000 aggregate principal amount of its 5.36% Series 2018B Senior Notes
due June 28, 2023 (the “Series 2018B Notes”).  The Series 2018B Notes, together
with the Series 2016 Notes issued pursuant to the Note Purchase Agreement, the
Series 2017A Notes issued pursuant to that certain First Supplement to Amended
and Restated Note Purchase Agreement dated as of June 30, 2017, the Series 2018A
Notes issued pursuant to that certain Second Supplement to Amended and Restated
Note Purchase Agreement dated as of January 30, 2018, and each series of
Additional Notes which may from time to time hereafter be issued pursuant to the
provisions of Section 2.2 of the Note Purchase Agreement, are collectively
referred to as the “Notes” (such term shall also include any such notes issued
in substitution therefor pursuant to Section 13 of the Note Purchase
Agreement).  The Series 2018B Notes shall be substantially in the form set out
in Exhibit 1 hereto with such changes therefrom, if any, as may be approved by
the Purchaser and the Company.

 

--------------------------------------------------------------------------------


 

2.                     Subject to the terms and conditions hereof and as set
forth in the Note Purchase Agreement and on the basis of the representations and
warranties hereinafter set forth, the Company agrees to issue and sell to the
Purchaser, and the Purchaser agrees to purchase from the Company, Series 2018B
Notes in the principal amount set forth opposite the Purchaser’s name on
Schedule A hereto at a price of 100% of the principal amount thereof on the
Closing Date.

 

3.                     The sale and purchase of the Series 2018B Notes to be
purchased by the Purchaser shall occur at the offices of Chapman and Cutler LLP,
111 West Monroe Street, Chicago, Illinois 60603, at 9:00 a.m. Chicago time, at a
closing (the “Closing”) on July 5, 2018 (the “Closing Date”).  At the Closing,
the Company will deliver to the Purchaser the Series 2018B Notes to be purchased
by the Purchaser in the form of a single Series 2018B Note (or such greater
number of Series 2018B Notes in denominations of at least $100,000 as the
Purchaser may request) dated the date of the Closing and registered in the
Purchaser’s name (or in the name of the Purchaser’s nominee), against delivery
by the Purchaser to the Company or its order of immediately available funds in
the amount of the purchase price therefor by wire transfer of immediately
available funds for the account of the Company to account number XXXXXXXXXXXX at
U.S. Bank National Association, in Boston, MA, ABA No. XXXXXXXXX.  If, at the
Closing, the Company shall fail to tender such Series 2018B Notes to the
Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to the Purchaser’s
satisfaction, the Purchaser shall, at the Purchaser’s election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
the Purchaser may have by reason of such failure or such nonfulfillment.

 

4.                     The Company represents and warrants to the Purchaser, as
of the Closing Date, (or, if any such representations and warranties expressly
relate to an earlier date, then as of such earlier date), each of the matters
set forth in Section 5 of the Note Purchase Agreement, as specified subsections
of such Section 5 have been supplemented, amended or superseded as set forth on
Exhibit A hereto.  The obligation of the Purchaser to purchase and pay for the
Series 2018B Notes to be sold to the Purchaser at the Closing is subject to the
fulfillment to such Purchaser’s satisfaction, prior to or at the Closing, of
(i) the conditions set forth in Section 4 of the Note Purchase Agreement with
respect to the Series 2018B Notes to be purchased at the Closing as if each
reference to “Second Closing Notes,” “Second Closing,” “Second Closing
Purchaser,” “Effective Date,” “Schedule B-2,” and “Schedule 5.5” set forth
therein was replaced by “Series 2018B Notes,” the “Closing,” the “Purchaser,”
the “Closing Date,” “Schedule A,” and “Schedule 5.5C” (each as defined in or
attached to this Supplement), respectively, and except to the extent such
conditions set forth in Section 4 of the Note Purchase Agreement are
supplemented, amended or superseded hereby, and (ii) the following additional
conditions:

 

(a)                        Except as supplemented, amended or superseded by the
representations and warranties set forth in Exhibit A hereto, each of the
representations and warranties of the Company set forth in Section 5 of the Note
Purchase Agreement shall be correct as of the date of Closing (except for
representations and warranties which apply to a specific earlier date which
shall be true as of such earlier date or as of the date specified in Exhibit A
to the extent such provision is superseded in Exhibit A) and the Company shall
have delivered to the Purchaser an Officer’s Certificate, dated the date of the
Closing certifying that such condition has been fulfilled.

 

2

--------------------------------------------------------------------------------


 

(b)                         Contemporaneously with the Closing, the Company
shall sell to the Purchaser, and the Purchaser shall purchase, the Series 2018B
Notes to be purchased by the Purchaser at the Closing as specified in
Schedule A.

 

5.                     The terms of Section 8 of the Note Purchase Agreement
shall apply to the Series 2018B Notes except that the proviso in the first
sentence of Section 8.2 of the Note Purchase Agreement shall be amended in its
entirety to read as follows:

 

“provided, that at any time on or after February 15, 2021 the Company may, at
its option, upon notice as provided below, prepay all or any part of the
Series 2016 Notes at 100% of the principal amount so prepaid, together with, in
each case, accrued interest to the prepayment date; provided, further, that at
any time on or after April 15, 2022 the Company may, at its option, upon notice
as provided below, prepay all or any part of the Series 2017A Notes at 100% of
the principal amount so prepaid, together with, in each case, accrued interest
to the prepayment date; provided, further, that at any time on or after
October 30, 2022 the Company may, at its option, upon notice as provided below,
prepay all or any part of the Series 2018A Notes at 100% of the principal amount
so prepaid, together with, in each case, accrued interest to the prepayment
date; provided, further, that at any time on or after March 28, 2023, the
Company may, at its option, upon notice as provided below, prepay all or any
part of the Series 2018B Notes at 100% of the principal amount so prepaid,
together with, in each case, accrued interest to the prepayment date.”

 

For the avoidance of doubt, the definition of “Make-Whole Amount” set forth in
Section 8.6 of the Note Purchase Agreement shall be applicable to any
Series 2018B Note.

 

6.                     The Purchaser represents and warrants that the
representations and warranties set forth in Section 6 of the Note Purchase
Agreement are true and correct on the date hereof with respect to the purchase
of the Series 2018B Notes by the Purchaser as if each reference to “Second
Closing Notes,” “Second Closing” and “Second Closing Purchaser” set forth
therein was replaced by “Series 2018B Notes,” the “Closing” and the “Purchaser,”
respectively, and each reference to “this Agreement” therein was modified to
refer to the Note Purchase Agreement as supplemented by this Supplement.

 

The Purchaser further represents and warrants that such Purchaser:

 

(a)                        is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act;

 

(b)                         has reviewed the Disclosure Documents and has been
furnished with all other materials that it considers relevant to a purchase of
the Series 2018B Notes, has had

 

3

--------------------------------------------------------------------------------


 

a full opportunity to ask questions of and receive answers from the Company or
any person or persons acting on behalf of the Company concerning the terms and
conditions of a purchase of the Series 2018B Notes and no statement or printed
material which is contrary to the Disclosure Documents has been made or given to
the purchaser by or on behalf of the Company; and

 

(c)                         is not relying upon, and has not relied upon, any
statement, representation or warranty made by any person, including, without
limitation, Goldman Sachs & Co. LLC, any of its affiliates or any of its or
their control persons, officers, directors or employees, except for the
statements, representations and warranties contained in the Note Purchase
Agreement (as supplemented, amended or superseded hereby) and the other
Disclosure Documents, in making its decision to purchase the Series 2018B Notes.

 

7.                     The Company and the Purchaser agree to be bound by and
comply with the terms and provisions of the Note Purchase Agreement (except as
supplemented, amended or superseded hereby) as fully and completely as if the
Purchaser were an original signatory to the Note Purchase Agreement.

 

8.                     Covenants of the Company.  In addition to the covenants
and agreements set forth in the Agreement, the Company covenants and agrees,
which covenants and agreements shall have the benefit of Section 11(c) of the
Note Purchase Agreement, for the benefit of the Purchaser and each other holder
of a Note that:

 

(a)                        Debt to Equity Ratio.                            
Immediately after the issuance of any senior security representing indebtedness
(as determined pursuant to the Investment Company Act), and after giving pro
forma effect thereto and the application of the proceeds thereof, the Company
will not permit the Debt to Equity Ratio, to be greater than 1.65 to 1.00.

 

“Debt to Equity Ratio” means the ratio of (a) the aggregate amount of senior
securities representing indebtedness of the Company and its Subsidiaries
(including under the Notes), in each case as determined pursuant to the
Investment Company Act, and any orders of the SEC issued to or with respect to
Company thereunder, including any exemptive relief granted by the SEC with
respect to the indebtedness of any SBIC Subsidiary to (b) Shareholders’ Equity
at the last day of the immediately preceding fiscal quarter of the Company.

 

(b)                         Maximum Secured Debt.  The Company will not permit
the Secured Debt Ratio at any time to exceed 0.70 to 1.00.

 

“Secured Debt” means Indebtedness of the Company and its Subsidiaries that are
consolidated with the Company for purposes of GAAP  (excluding any Indebtedness
of any of the Company’s Subsidiaries which are SBIC Subsidiaries) outstanding at
any time that is secured in any manner by any Lien on assets of the Company or
any such Subsidiaries.

 

4

--------------------------------------------------------------------------------


 

“Secured Debt Ratio” means the ratio of (a) Secured Debt to (b) the aggregate
amount of Indebtedness of the Company and its Subsidiaries that are consolidated
with the Company for purposes of GAAP  (including Indebtedness under the Notes
and excluding any Indebtedness of any of the Company’s Subsidiaries which are
SBIC Subsidiaries).

 

9.                     Ratings Covenant of the Company.  In addition to the
covenants and agreements set forth in the Note Purchase Agreement and this
Supplement, the Company covenants and agrees for the benefit of the Purchaser
and each other holder of a Note that, to the extent the Company shall maintain
or deliver, in accordance with the Note Purchase Agreement, a Rating, such
Rating shall be a public rating, issued by a NRSRO, of the Notes and, with
respect to the Series 2018B Notes, shall specifically describe the Series 2018B
Notes, including their interest rate, maturity and Private Placement Number.

 

10.                    Events of Default of the Company.  In addition to the
covenants, agreements and Events of Default set forth in the Note Purchase
Agreement and this Supplement, the Company covenants and agrees for the benefit
of the Purchaser and each other holder of a Note that, in addition to the
defaults or conditions under any Material Indebtedness of the Company and its
Significant Subsidiaries that constitute an Event of Default under
Section 11(f) of the Note Purchase Agreement, any such defaults or conditions,
as specified in Section 11(f) of the Note Purchase Agreement, under any Material
Indebtedness of the Company’s Subsidiaries that are consolidated with the
Company for purposes of GAAP (excluding any Indebtedness of any of the Company’s
Subsidiaries which are SBIC Subsidiaries) shall also constitute an Event of
Default under Section 11(f) of the Note Purchase Agreement.

 

5

--------------------------------------------------------------------------------


 

The execution hereof shall constitute a contract between the Company and the
Purchaser for the uses and purposes hereinabove set forth, and this agreement
may be executed in any number of counterparts, each executed counterpart
constituting an original but all together only one agreement.

 

 

NEW MOUNTAIN FINANCE CORPORATION

 

 

 

 

 

By:

/s/ Shiraz Y. Kajee

 

 

Name:

Shiraz Y. Kajee

 

 

Title:

Chief Financial Officer and Treasurer

 

NEW MOUNTAIN FINANCE CORPORATION

THIRD SUPPLEMENT TO AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

TEACHERS INSURANCE AND ANNUITY

 

ASSOCIATION OF AMERICA

 

 

 

By:

Nuveen Alternatives Advisors LLC,

 

 

its investment manager

 

 

 

 

 

 

 

 

By:

/s/ Chris Miller

 

 

 

Name:

Chris Miller

 

 

 

Title:

Director

 

NEW MOUNTAIN FINANCE CORPORATION

THIRD SUPPLEMENT TO AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

SUPPLEMENTAL REPRESENTATIONS

 

The Company represents and warrants to the Purchaser that except as hereinafter
set forth in this Exhibit A, each of the representations and warranties set
forth in Section 5 of the Note Purchase Agreement (other than representations
and warranties that apply solely to a specific earlier date which shall be true
as of such earlier date) is true and correct in all material respects as of the
date hereof with respect to the Series 2018B Notes with the same force and
effect as if each reference to “the Second Closing Notes” set forth therein was
modified to refer to the “Series 2018B Notes” and each reference to “this
Agreement” therein was modified to refer to the Note Purchase Agreement as
supplemented by the Third Supplement.  The Section references hereinafter set
forth correspond to the similar sections of the Note Purchase Agreement which
are supplemented hereby:

 

Section 5.3.                      Disclosure.  (a) The Company, through its
agent, Goldman Sachs & Co. LLC, has delivered to each Purchaser a copy of the
documents, certificates or other writings identified in Schedule 5.3C and has
made publicly available via the SEC’s EDGAR filing system its quarterly and
annual reports on Form 10-Q and Form 10-K, respectively, including the Company’s
annual report on Form 10-K for the fiscal year ended December 31, 2017 and its
quarterly report on Form 10-Q for the quarter ended March 31, 2018 (the “Initial
Disclosure Materials”), relating to the transactions contemplated hereby.  The
Initial Disclosure Materials fairly describe, in all material respects, the
general nature of the business and principal properties of the Company and its
Subsidiaries.  This Agreement, the Initial Disclosure Materials, the financial
statements listed in Schedule 5.5C and the documents, certificates or other
writings delivered to the Purchaser by or on behalf of the Company (other than
financial projections, pro forma financial information, and other
forward-looking information referenced in Section 5.3(b)) on or prior to
June 28, 2018 in connection with the transactions contemplated hereby and
identified in Schedule 5.3C (this Agreement, the Initial Disclosure Materials
and such documents, certificates or other writings, including, without
limitation, valuations of Investments of the Company, and such financial
statements delivered to each Purchaser (other than financial projections, pro
forma financial information, and other forward-looking information referenced in
Section 5.3(b)) being referred to, collectively, as the “Disclosure Documents”),
taken as a whole, do not contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein not
misleading in light of the circumstances under which they were made.  Except as
disclosed in the Disclosure Documents, since December 31, 2017, there has been
no change in the financial condition, operations, business, properties or
prospects of the Company or any Subsidiary except changes that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  There is no fact known to the Company that could reasonably be
expected to have a Material Adverse Effect that has not been set forth herein or
in the Disclosure Documents.

 

(b)                     All financial projections, pro forma financial
information and other forward-looking information which has been delivered to
the Purchaser by or on behalf of the Company in connection with the transactions
contemplated by this Agreement are based upon good faith assumptions and, in the
case of financial projections and pro forma financial information, good faith
estimates, in each case, believed to be reasonable at the time made, it being
recognized that (i) such financial information as it relates to future events is
subject to significant uncertainty and

 

SCHEDULE 5.15C

(to Third Supplement)

 

--------------------------------------------------------------------------------


 

contingencies (many of which are beyond the control of the Company) and are
therefore not to be viewed as fact, and (ii) actual results during the period or
periods covered by such financial information may materially differ from the
results set forth therein.

 

Section 5.4.                      Organization and Ownership of Shares of
Subsidiaries; Affiliates.  (a) Schedule 5.4C contains (except as noted therein)
complete and correct lists of (i) the Company’s Subsidiaries, showing, as to
each Subsidiary, the name thereof, the jurisdiction of its organization, and the
percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by the Company and each other Subsidiary, (ii) the
Company’s Affiliates, other than Subsidiaries, and (iii) the Company’s directors
and senior officers.

 

(b)                     All of the outstanding shares of capital stock or
similar equity interests of each Subsidiary shown in Schedule 5.4C as being
owned by the Company and its Subsidiaries have been validly issued, are fully
paid and non-assessable and are owned by the Company or another Subsidiary free
and clear of any Lien that is prohibited by this Agreement.

 

(d)                     No Subsidiary is subject to any legal, regulatory,
contractual or other restriction (other than the agreements listed on
Schedule 5.4C and customary limitations imposed by corporate law or similar
statutes) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Company or to
any other Subsidiary of the Company that owns outstanding shares of capital
stock or similar equity interests of such Subsidiary.

 

Section 5.5.                      Financial Statements; Material Liabilities. 
The Company has delivered to each Purchaser or made publicly available via the
SEC’s EDGAR filing system copies of the financial statements of the Company and
its Subsidiaries listed on Schedule 5.5C.  All of such financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments).  The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed in the Disclosure Documents.

 

Section 5.13.                     Private Offering by the Company.  Neither the
Company nor anyone acting on its behalf has offered the Series 2018B Notes or
any similar Securities (other than any Notes previously issued pursuant to the
Note Purchase Agreement and identified on Schedule 5.15C) for sale to, or
solicited any offer to buy the Series 2018B Notes or any similar Securities
(other than any Notes previously issued pursuant to the Note Purchase Agreement
and identified on Schedule 5.15C) from, or otherwise approached or negotiated in
respect thereof with, any Person other than not more than 30 Institutional
Investors (including the Purchaser), each of which has been offered the
Series 2018B Notes at a private sale for investment.  Neither the Company nor
anyone acting on its behalf has taken, or will take, any action that would
subject the issuance or sale of the Series 2018B Notes to the registration
requirements of

 

2

--------------------------------------------------------------------------------


 

section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction.

 

Section 5.14.                     Use of Proceeds; Margin Regulations.  The
Company will apply the proceeds of the sale of the Series 2018B Notes to repay
outstanding Indebtedness of the Company and its Subsidiaries and/or for other
general corporate purposes of the Company, including the acquisition and funding
(either directly or through one or more wholly-owned Subsidiaries) of leveraged
loans, mezzanine loans, high-yield securities, convertible securities, preferred
stock, common stock, and other Portfolio Investments.  No part of the proceeds
from the sale of the Series 2018B Notes hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
Securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220).  Margin stock does not
constitute more than 10% of the value of the consolidated assets of the Company
and the Company does not have any present intention that margin stock will
constitute more than 10% of the value of such assets. As used in this Section,
the terms “margin stock” and “purpose of buying or carrying” shall have the
meanings assigned to them in said Regulation U.

 

Section 5.15.                     Existing Indebtedness; Future Liens. 
(a) Except as described therein, Schedule 5.15C sets forth a complete and
correct list of all outstanding Indebtedness of the Company and its Subsidiaries
as of March 31, 2018 (including descriptions of the obligors and obligees,
principal amounts outstanding, any collateral therefor and any Guaranties
thereof), since which date there has been no Material change in the amounts,
interest rates, sinking funds, installment payments or maturities of the
Indebtedness of the Company or its Subsidiaries.  Neither the Company nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Indebtedness of the Company or such
Subsidiary and no event or condition exists with respect to any Indebtedness of
the Company or any Subsidiary that would permit (or that with notice or the
lapse of time, or both, would permit) one or more Persons to cause such
Indebtedness to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.

 

(b)                     Except as disclosed in Schedule 5.15C, neither the
Company nor any Subsidiary has agreed or consented to cause or permit any of its
property, whether now owned or hereafter acquired, to be subject to a Lien that
secures Indebtedness or to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien that secures Indebtedness.

 

(c)                     Neither the Company nor any Subsidiary is a party to, or
otherwise subject to any provision contained in, any instrument evidencing
Indebtedness of the Company or such Subsidiary, any agreement relating thereto
or any other agreement (including, but not limited to, its charter or any other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company, except as
disclosed in Schedule 5.15C.

 

3

--------------------------------------------------------------------------------


 

[FORM OF SERIES 2018B NOTE]

 

NEW MOUNTAIN FINANCE CORPORATION

 

5.36% SERIES 2018B SENIOR NOTE DUE JUNE 28, 2023

 

No. [         ]

[Date]

$[                     ]

PPN 647551 B@8

 

FOR VALUE RECEIVED, the undersigned, NEW MOUNTAIN FINANCE CORPORATION (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Delaware, hereby promises to pay to [            ], or registered
assigns, the principal sum of [                     ] DOLLARS (or so much
thereof as shall not have been prepaid) on June 28, 2023 (the “Maturity Date”),
with interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of (a) subject to adjustment
pursuant to Section 1.2 of the hereinafter defined Note Purchase Agreement,
5.36% per annum from the date hereof, payable semiannually, on the 15th day of
January and July in each year, commencing January 15, 2019, and on the Maturity
Date, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law, (x) on any overdue payment of interest and
(y) during the continuance of an Event of Default, on such unpaid balance and on
any overdue payment of any Make-Whole Amount, at a rate per annum from time to
time equal to the Default Rate (as defined in the hereinafter defined Note
Purchase Agreement).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Wells Fargo Bank, National Association at its offices in New York, New York or
at such other place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.

 

This Note is one of a series of Senior Notes (the “Notes”) issued pursuant to a
Supplement to the Amended and Restated Note Purchase Agreement dated
September 30, 2016 (as from time to time amended, supplemented or modified, the
“Note Purchase Agreement”), among the Company, the First Closing Purchasers and
the Second Closing Purchasers named therein and Additional Purchasers of Notes
from time to time issued pursuant to any Supplement to the Note Purchase
Agreement.  This Note and the holder hereof are entitled equally and ratably
with the holders of all other Notes of all series from time to time outstanding
under the Note Purchase Agreement to all the benefits provided for thereby or
referred to therein.  Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

 

This Note is a registered Note with the Company and, as provided in the Note
Purchase Agreement, upon surrender of this Note for registration of transfer
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney

 

EXHIBIT 1

(to Third Supplement)

 

--------------------------------------------------------------------------------


 

duly authorized in writing, a new Note of the same series for a like principal
amount will be issued to, and registered in the name of, the transferee.  Prior
to due presentment for registration of transfer, the Company may treat the
Person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

 

NEW MOUNTAIN FINANCE CORPORATION

 

 

 

 

 

By

 

 

 

Name:

Shiraz Y. Kajee

 

 

Title:

Chief Financial Officer and Treasurer

 

2

--------------------------------------------------------------------------------